SULLIVAN, J.
A cross-appeal was taken by the plaintiff Curtis J. Miller from the judgment rendered on the $700 promissory note, and on the authority of the decision in this case on the appeal of McRae and Schultz, in the ease of Miller v. Del Rio Mining & Milling Co., decided at the September, 1913, term of this court and reported cmte, p. 83, [136 Pae. 448], the judgment of the trial court is reversed and the cause remanded for a modification of said judgment in so far as it holds or renders judgment against said McRae and *96Schultz for any part of the indebtedness on either of said promissory notes. The costs of this appeal are awarded to the respondents McRae and Schultz.
Ailshie, C. J., and Stewart, J., concur.